DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 05/18/21 has been acknowledged.
Applicant amended Specification and submitted replacement sheets drawings of the application to overcome their objections presented by a Non-Final Rejection mailed 02/19/21.
Applicant cancelled Clam 13 and amended Claims 1-4, 14, 18, and 19 to overcome their objections and/or rejections under 35 U.S.C. 112(b), 35 U.S.C 102, and/or 35 U.S.C. 103.

Status of Claims
Claims 1-12 and 14-20 are examined on merits herein.

EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



Please, amend Claims 1, 14, and 19 as shown below:

Claim 1. A memory device, comprising:
a channel element comprising a first channel portion, a second channel portion, and a middle channel portion between the first channel portion and the second channel portion, wherein the first channel portion has a first sidewall channel surface and a second sidewall channel surface opposing to the first sidewall channel surface, the middle channel portion has a third sidewall channel surface and a fourth sidewall channel surface opposing to the third sidewall channel surface, the first sidewall channel surface and the second sidewall channel surface of the first channel portion are outside the third sidewall channel surface and the fourth sidewall channel surface of the middle channel portion respectively; 
a memory element; 
an electrode element, wherein a memory cell is defined in the memory element between the channel element and the electrode element;
a first pillar element functioning as one of a source and a drain, wherein the first channel portion of the channel element surrounds at least a part of a sidewall surface of the first pillar element and the first pillar element extends along an entire depth of the first channel portion; and


Claim 14. A memory device, comprising:
a channel element comprising a first channel portion, a second channel portion, and a middle channel portion between the first channel portion and the second channel portion;
a memory element comprising a first memory portion, a second memory portion, and a middle memory portion between the first memory portion and the second memory portion, wherein the first memory portion has a first outer sidewall memory surface and a second outer sidewall memory surface opposing to the first outer sidewall memory surface, the middle memory portion has a third outer sidewall memory surface and a fourth outer sidewall memory surface opposing to the third outer sidewall memory surface, the first outer sidewall memory surface and the second outer sidewall memory surface of the first memory portion are outside the third outer sidewall memory surface and the fourth outer sidewall memory surface of the middle memory portion respectively; 
an electrode element, wherein a memory cell is defined in the memory element between the channel element and the electrode element;
a first pillar element functioning as one of a source and a drain, wherein the first channel portion of the channel element surrounds at least a part of a sidewall surface of  and the first pillar elements extends along an entire depth of the first channel portion; and
a second pillar element functioning as the other of the source and the drain, wherein the second channel portion of the channel element surrounds at least a part of a sidewall surface of the second pillar element.

Claim 19. A memory device, comprising: an insulating element having a straight strip shape;
a channel element surrounding a sidewall surface of the insulating element, wherein the channel element comprises a first channel portion, a second channel portion, and a middle channel portion between the first channel portion and the second channel portion:
a memory element; 
an electrode element, wherein a memory cell is defined in the memory element between the channel element and the electrode element;
a first pillar element functioning as one of a source and a drain, wherein the first channel portion of the channel element surrounds at least a part of a sidewall surface of the first pillar element and the first pillar element extends along an entire depth of the first pillar element; and
a second pillar element functioning as the other of the source and the drain, wherein the second channel portion of the channel element surrounds at least a part of a sidewall surface of the second pillar element.

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reason for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation of claim 1 as: “the first pillar elements extends along an entire depth of the first channel portion”, in combination with other limitations of the claim. 
Re Claim 14: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation of claim 14 as: “the first pillar elements extends along an entire depth of the first channel portion”, in combination with other limitations of the claim. 
Re Claim 19: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation of claim 19 as: “the first pillar elements extends along an entire depth of the first channel portion”, in combination with other limitations of the claim. 
Re Claims 2-12, 15-18, and 20: Claims 2-12, 15-18, and 20 are allowed due to their dependency on one of independent claims 1, 14, or 19.

The prior art of record include: Nishikawa et al. (US 2017/0148805), Serov et al. (US 2016/0071861), Zhang et al. (US 2016/0086969), Peng (US 2016/0086970)



Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/28/21